Citation Nr: 1437072	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  13-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, left true vocal cord, to include as secondary to gastritis/duodenitis.

2.  Entitlement to a rating in excess of 10 percent for gastritis/duodenitis.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1960.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which confirmed and continued the 10 percent rating assigned to the Veteran's gastritis/duodenitis and denied his claims of entitlement to service connection for squamous cell carcinoma, left true vocal cord, and TDIU.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Squamous Cell Carcinoma, Left True Vocal Cord

Pursuant to the Veteran's claim of entitlement to service connection for squamous cell carcinoma, left true vocal cord, to include as secondary to service-connected gastritis/duodenitis, he was provided a VA examination in June 2011.  After reviewing the claims file and administering a thorough clinical evaluation, the examiner opined as follows:

The contention of [the Veteran] is that cancer of the left vocal cord is secondary to his service-connected gastritis.  As I described to the [Veteran], the literature does not mention gastroesophageal reflux as a sole cause of carcinoma of the larynx, although in patients that smoke and drink, there is enhancing relationship between the gastroesophageal reflux and defects of smoking and drinking.  So, I would say that the gastroesophageal reflux is less likely as not, approximately 50 [percent] probability, of causing carcinoma of the larynx, with the [Veteran]'s history.  I could not elicit any other factors that could precipitate his development of the cancer, so it is very difficult to rule out reflux that is apparently the [sic] extremely severe in this patient, as being a possible factor in his development of the cancer of the larynx.

In essence, the examiner opined that the likelihood of an etiological relationship between his service-connected gastritis/duodenitis and his squamous cell carcinoma, left true vocal cord, was "less likely than not," which represents a less than 50 percent probability.  However, the examiner also opined that this probability was "approximately 50 [percent]."  Moreover, the examiner found that the Veteran's service-connected gastritis/duodenitis could not be ruled out as a "possible" cause of his squamous cell carcinoma, left true vocal cord.  The RO recognized that the June 2011 opinion was internally inconsistent and/or internally contradictory.  Consequently, the RO obtained a supplemental opinion from another VA examiner in December 2011.

In rendering a supplemental opinion, the December 2011 VA examiner reviewed medical literature about the heightened risk for the development of laryngeal cancers in individuals with a history of tobacco and/or alcohol use.  The December 2011 VA examiner also indicated that, since the mid-1980s, a high frequency of acid reflux has been reported in laryngeal cancer patients who do not drink alcohol or do not smoke, and this has led to an increased interest in the relationship between laryngeal cancer and acid reflux.  Based on this literature, and the Veteran's history of tobacco and alcohol use, the examiner opined that the Veteran's squamous cell carcinoma, left true vocal cord, was "less likely as not (less than 50 percent probability) proximately due to or the result of the Veteran's to [sic] service-connected Gastritis."  The examiner also opined that the Veteran's squamous cell carcinoma, left true vocal cord, was "at least as likely as not (50 [percent] probability)" related to the Veteran's history of smoking and alcohol."  

Neither the June 2011 VA examiner nor the December 2011 VA examiner provided an opinion as to whether the Veteran's service-connected gastritis/duodenitis aggravated his squamous cell carcinoma, left true vocal cord.  As discussed in the December 2011 supplemental opinion, there is an indication of an etiological relationship between acid reflux and laryngeal cancer, the exact nature of which was not stated, but aggravation was not ruled out.  Further, the June 2011 VA examiner opined that there was an "enhancing" relationship between gastroesophageal reflux and the defects caused by smoking and alcohol consumption.  For this reason, the Board finds that a remand is required in order to obtain a supplemental opinion regarding aggravation.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

II.  Gastritis/Duodenitis

Pursuant to the Veteran's claim of entitlement to a rating in excess of 10 percent for his service-connected gastritis/duodenitis, he was provided VA examinations in July 2010 and December 2011. 

Generally, VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  During an April 2014 hearing with the undersigned Veterans Law Judge, the Veteran testified that he was instructed by his doctor to discontinue the use of a medication prescribed to treat his service-connected gastritis/duodenitis due to the side effects of the drug.  The Veteran stated that he was instructed to discontinue the use of this medication subsequent to the most recent December 2011 VA examination.  Because he was no longer taking this medication, the Veteran stated that the symptoms associated with this service-connected gastritis/duodenitis had worsened.  The Board finds that the December 2011 VA examination is too remote to adequately assess the current severity of the Veteran's service-connected gastritis/duodenitis, especially given the subsequent change in his prescribed medication.  Further, the evidence of record is otherwise insufficient to address the severity of the Veteran's service-connected gastritis/duodenitis since December 2011.  Consequently, the Board finds that a remand is warranted in order provide the Veteran with another VA examination.  Id.

III.  TDIU

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the issue of entitlement to service connection for squamous cell carcinoma, left true vocal cord, as well as the claim of entitlement to a rating in excess of 10 percent for gastritis/duodenitis.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The issue of entitlement to TDIU is intertwined with the issues of entitlement to service connection for squamous cell carcinoma, left true vocal cord, and entitlement to a rating in excess of 10 percent for gastritis/duodenitis because a decision on the latter two claims may have an impact on the former claim.  Consequently, the claim of entitlement to TDIU must be remanded for contemporaneous adjudication.  Id.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must attempt to obtain a supplemental opinion from the December 2011 VA examiner or the appropriate substitute.  Specifically, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma, left true vocal cord, is due to OR aggravated by his service-connected gastritis/duodenitis.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.

In providing answers to the questions posed, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  The terms more likely and as likely also support the contended causal relationship, while less likely weighs against the claim.

The examiner is asked to comment on the June 2011 VA examiner's opinion, specifically as it pertains to the inability of the examiner to elicit other risk factors for cancer beyond the Veteran's history of smoking and alcohol use and his service-connected gastritis/duodenitis.  The examiner is also asked to comment on the June 2011 VA examiner's opinion regarding the "enhancing" relationship between gastroesophageal reflux and the defects caused by smoking and alcohol consumption.  Further, the examiner is asked to reference and discuss any medical literature concerning the increased incident rate of acid reflux in laryngeal cancer patients with no history of smoking or drinking alcohol, as discussed in the December 2011 opinion, to include on the basis of aggravation.

A complete rationale for all opinions expressed must be provided.

2.  The AOJ should provide the Veteran with the appropriate VA examination for the purpose of determining the current severity of his service-connected gastritis/duodenitis.  The claims file should be made available to and reviewed by the examiner in conjunction with the appeal.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should describe any relevant signs and symptoms and the severity and frequency thereof.  The examiner should also discuss whether the Veteran's gastritis/duodenitis is manifested by chronic, multiple, small eroded or ulcerated areas and symptoms; or chronic severe hemorrhages or large ulcerated or eroded areas.  

A complete rationale for any rendered opinion should be provided.

3.  The Veteran must also be afforded an examination to determine the effect of his service-connected disabilities on his ability to secure and maintain employment consistent with his education and occupational experience.  The claims file must be made available to and reviewed by the examiner.  All necessary tests are to be accomplished.  The examiner must elicit from the Veteran a full work and educational history.  Based on a review of the evidence of record, the examination findings, the Veteran's statements as to the functional effects of his service-connected disability, and the Veteran's education and occupational experience, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience, without any consideration to his age or to any impairment caused by non-service-connected disabilities.  

At present, service-connected is in effect for the following disabilities:  herniated nucleus pulposus at L4-5, status post surgery, rated at 60 percent; right knee meniscectomy with traumatic arthritis and instability, rated at 20 percent; left knee patellectomy with traumatic arthritis and instability, rated at 20 percent; right eye conjunctivitis, rated at 10 percent; gastritis/duodenitis rated at 10 percent; left hip traumatic degenerative joint disease with trochanteric bursitis, rated at 10 percent; right knee meniscectomy with traumatic arthritis, rated at 10 percent; left knee patellectomy with traumatic arthritis, rated at 10 percent; right forehead scar, rated at a non-compensable level; left hip traumatic degenerative joint disease with trochanteric bursitis with limited extension, rated at a non-compensable level; and left hip traumatic degenerative joint disease with trochanteric bursitis with limited abduction, rated at a non-compensable level. 

A complete rationale for any rendered opinion must be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit is denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



